DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	This application has been reassigned to Examiner Valenrod whose contact information is provided at the end of this document.

Election/restriction
	Upon review the restriction requirement set forth in the office action mailed on 3/6/20 is withdrawn.  Claims 1 and 30-17 are considered on the merits. 

Withdrawn rejections
	Rejection set for in the office action mailed on 9/3/20 is withdrawn in view of applicants’ arguments.  Examiner agrees with the applicant that art fails to teach the instant subject population in the passages cited in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 14 recites the limitation "wherein reduced kidney function” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which claim 14 depends fails to recite the limitation directed to “reduced kidney function”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterloh et al (US 20110034555) in view of Fontela et al (Rev Assoc Med Bras 2014; 60(6):531-537).
Scope of prior art
	Osterloh teaches a method of treating cardiovascular related diseases (CVD) in a subject having baseline fasting serum triglyceride level of about 200mg/dL to about 500mg/dL (paragraph [0003]).  Osterloh teaches patients at risk for (CVD) to include those with Diabetes Mellitus (paragraph [0130]).  Osterloh teach administration of 4g of ultra pure EPA to patients for 
Regarding claim 3:
Osterloh teaches subject having baseline non HDC level of 200mg/dl, which meets the limitation “at least 120mg/dl” (paragraph [0025]).
Regarding claim 4:
Osterloh teaches reduction in non-HDL-C levels compared to placebo control (paragraph [0032]).
Regarding claims 5 and 15:
Osterloh teaches a decrease in Apo B levels of at least 10% (paragraph [0059]).
Regarding claim 6:
Osterloh teaches subject has a baseline LDL-C level of about 40 to about 100mg/dl (paragraph [0011]).
Regarding claim 7:
Osterloh teaches reduction in LDL-C level following administration of EPA compared placebo controls (paragraph [0031]).
Regarding claim 8:
Osterloh teaches subjects with coronary heart disease (paragraphs [0008], [0130]).
Regarding claim 10:
Osterloh teaches an increase in plasma EPA compared to baseline (paragraph [0049]).
Regarding claims 11, 12 and 17:
Osterloh teaches the subject being on concomitant statin therapy, for example atorvastatin, (paragraph [0012]) and also teaches stable statin therapy (paragraph [0004]).
Regarding claims 13 and 16:

Ascertaining the difference
	Regarding subject population, Osterloh is silent with regards to limitation of subject having GFR level of less that 90mL/min/1.73m2 for 3 months or greater.  This limitation applies to all of the claims under examination.
	Regarding claim 9: Osterloh fails to teach creatinine, eGFR, BUN and/or albumin levels following administration.
Secondary reference
	Fontela teaches reduced renal function and GFR in patients with diabetes mellitus.  In “Introduction” Fontela teaches “Approximately 40% of all diabetic patients develop DN which is the most common diagnosis among individuals in renal placement programs accounting for up to 44% of cases”.  Fontela correlate decreased renal function to low eGFR rate.  On page 535, third paragraph Fontela teaches: 
“Using the results of this practical study to calculate GFR estimated by MDRD, which is considered more effective,23 36.3% of the patients were found to present levels below 60 mL/min/1.73m2 . This represents an approximate decrease of 50% in normal kidney function.21 Of these patients 77.4% (41/53) were women.”
Obviousness
	One skilled in the art, prior to the earliest effective filing date of the instant invention would have found it obvious to follow the teachings of Osterloh to practice the method treating or preventing cardiovascular-related disease in a subject having baseline fasting triglycerides of about 200 to 500mg/dl and diabetes mellitus by administering to said subject a composition comprising about 4g of ultra-pure E-EPA per day for 12 weeks.  All of the limitations directed various makers of the subject before and after administration are recited by Osterloh in the paragraphs cited above.  At issue is whether it would have been obvious to practice the 2 for 3 months or greater.  Fontela teaches that patients with diabetes mellitus often exhibit GFR of below 60 mL/min/1.73 m2.  One practicing the method of Osterloh diabetic patients would therefore also be treating patients with the instantly claimed GFR rate since a significant number of diabetic patients (36.3% according to Fontela) are known to have decreased renal function and GFR rate.  It would be obvious to practice the method of Osteloh on a diabetic patient with baseline fasting triglycerides of about 200 to 500mg/dl irrespective of the patients’ GFR rate because Osterloh does not describe GFR as a selection criteria.  The expected outcome of said treatment would be reduced triglyceride levels and treatment or prevention of cardiovascular related disease (same as in the instant invention).
	Applicants can overcome this rejection by a showing of criticality of the instantly claimed GFR rate to the claimed treatment method.
Regarding claim 9:
	While Osterloh does not disclose eGFR levels, since art teaches administration of the same composition as is instantly claimed it is inherent that the composition of the art will result in the same effect on the eGFR levels as the instantly claimed composition.  Since the instant claims 9 is directed to no significant change in eGFR following practice of the instant method, one would not expect the eGFR to be different when the method of Osterloh is practiced.  Applicants can overcome this rejection by showing that no change in eGFR is the result of selecting a patient population with the instantly claimed eGFR.
Conclusion
Claims 1 and 3-17 are pending
Claims 1 and 3-17 are rejected

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628